261 S.W.3d 718 (2008)
David E. THORNTON, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 68473.
Missouri Court of Appeals, Western District.
September 9, 2008.
Laura G. Martin, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before JAMES M. SMART, JR., P.J., THOMAS H. NEWTON, and RONALD R. HOLLIGER, JJ.

ORDER
PER CURIAM.
Mr. David E. Thornton appeals the judgment of the motion court denying his Rule 24.035 motion without an evidentiary hearing.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).